DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/31/2022 has been entered.

Response to Amendment
Claims 1-20 are pending in this application.
Applicant's arguments on claim rejections 35 U.S.C. 103, filed 5/31/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Shalunov. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It should be noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the amended limitation “querying the organizational graph for activity signals for discovering contextual information associated with the second individual, wherein the contextual information supports generating a text-based description of the work information between the user and the second individual” in lines 13-17, which was not described in the specification.
According to current specification, ¶ [0032] recites “Various elements of the content card 204 may be selectable. For example, selection of the individual's name, picture, or avatar may provide access to the individual's page, which may include a display of documents they the individual is working on and the individual's profile. As another example, selection of the contextual information 208 may provide access to additional information associated with the contextual information 208, such as meeting notes, presentation documents, emails, posts, etc.” That means the user selects the contextual information on a user interface. The contextual information is not selected by querying the organizational graph for activity signals for discovering contextual information associated with the second individual as claimed.
Claim 17 is rejected under the same rationale as claim 1.
Claim 20 is rejected under the same rationale as claim 1.
Claims 2-16 and 18-19 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph,  based on dependency to claims 1 and 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites limitation “based on determining that the user does or does not have an association with an individual, query…” on lines 16-2. It is not clear why having this step because it will process the step “query” in any condition (e.g. “does or does not”). It also appears the previous step “determine whether the user has an association with each of the one or more individuals” is redundant.
Claims 18-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on dependency to claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (U.S. Publication Number 20150249742, hereinafter “Li”) in view of Griffin (U.S. Publication Number 20150350372), and further in view of Shalunov et al. (U.S. Publication Number 20160358214, hereinafter “Shalunov”).
Regarding claim 1, Li teaches a computer-implemented method for identifying and contextualizing an individual in an organization (Li, ¶ [0008], discloses FIG. 3 is a flow diagram of one embodiment of a method for tracking and responding to mobile events in a relationship management system. Li, ¶ [0031], discloses potential contact data may also be identified within the context of the electronic communication, such as within the text of a message, from specific portions of the text, such as an electronic communication signature extracted from the text, etc. … techniques can be deployed by the relationship analyzer to identify potential contacts, and data associated with the potential contacts from, for example, the signature within the text of a communication), comprising: 
identifying a plurality individuals associated with an information item relating to a user (Li, ¶ [0025], discloses relationship management involves the capture, analysis, and reporting of communications between a single user, or multiple users, within an organization, and various contacts outside of the organization … when the user and/or collaborators engage in communication with contacts outside the organization for a specific purpose (e.g., sales, business, recruiting, funding, etc.), a relationship is formed);
querying an organizational graph for activity signals associated with the user and each of the plurality of individuals (It should be noted the relationship management data store as noted below is analogous to the organizational graph as it stores the relationships among contacts within an organization. Li, ¶ [0025], discloses when a user engages in communication, in concert with a group of users, from an organization, those users are said to be collaborators  … when the user and/or collaborators engage in communication with contacts outside the organization for a specific purpose (e.g., sales, business, recruiting, funding, etc.), a relationship is formed. Li, ¶ [0054], discloses mobile event manager analyzes the call data by querying relationship management data store for any notifications, contacts, or suggestions related to the call data. For example, if an incoming or outgoing call is determined to involve John Doe, mobile event manager can query relationship management data store to locate pertinent details, suggestions, or other notifications associated with John Doe), 
based on the activity signals, determining that the user has an association with a first individual (Li, ¶ [0051], discloses these communications, communication records, calendar events, etc. are provided to relationship analyzer to enable mobile event manager to apply one or more machine learning models to analyze the communications, communication records, calendar events, etc. for automatic suggestion generation, as well as for mobile event notification … mobile event manager applies the models in order to extract contact information from the user's communication with other users (i.e., names, phone numbers, email addresses, job titles, affiliated companies, web sites, etc.), extract contact details, attendee lists, meeting topics, etc. from calendar events, extract mobile call data from a telephone system record, and perform natural language analysis or other machine learning based analysis on the content of the extracted data). 
Li does not explicitly teach: wherein the activity signals support identifying a relationship between the user and each of the plurality of individuals and discovering contextual information; and the user does not have an association with a second individual; based on determining that the user does not have an association with the second individual, querying the organizational graph for activity signals for discovering contextual information associated with the second individual, wherein the contextual information supports generating a text-based description of the work information between the user and the second individual; and generating a visual information element for display to the user, the visual information element comprising the text-based description of work information between the user and the second individual associated with the contextual information.
However, Griffin teaches: wherein the activity signals support identifying a relationship between the user and each of the plurality of individuals and discovering contextual information (Griffin, ¶ [0019], discloses that attendee details stored by attendee directory 130 may include, for example, attendee name, email address, position, photo, department, location, etc. It will be appreciated that the actual details stored by active directory may be dependent on the configuration of attendee directory 130. It will further be appreciated that relevant details of attendees may be available to meeting service 110 once an invitee has accepted an invitation to attend a given video conference. Examiner interprets that using contextual information such as attendee name, email address, position, department, location of attendees to invite them to the video conference as claimed identifying a relationship between the user and each of the plurality of individuals and discovering contextual information.);
and the user does not have an association with a second individual; based on determining that the user does not have an association with the second individual, querying the organizational graph for activity signals for discovering contextual information associated with the second individual, wherein the contextual information supports generating a text-based description of the work information between the user and the second individual (Griffin, ¶ [0038], discloses that service 150 may also access external social networks 145 for information regarding the attendees of a video conference. Typical non-limiting examples of external social networks 145 are Facebook® and LinkedIn®. Members of such networks typically have public and private profiles. The Inventor of the present invention has realized that the information in the public profiles, particularly if it includes details such as a photo, name or place of employment, may be used to identify uninvited attendees. Examiner interprets that uninvited attendees of a video conference as claimed second individual which does not have an association with the user. Examiner interprets that using contextual information such as name or place of employment of uninvited attendees to invite them to the video conference as claimed based on determining that the user does not have an association with the second individual, querying the organizational graph for activity signals for discovering contextual information associated with the second individual.); and 
generating a visual information element for display to the user (Griffin, ¶ [0059], discloses that meeting service 110 may employ social graph renderer 120 to render (step 430) a social graph based on the data received from service 150. Meeting service 110 may forward (step 440) visualization data based on the rendered social graph for presentation at one or more of the participating video conference sites. Examiner interprets that the visualization data based on the rendered social graph for presentation at one or more of the participating video conference sites as claimed generating a visual information element for display to the user.).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Li, with the teachings of Griffin, to visualize and contextualize social relationships. Modification would have been obvious to one of ordinary skill in the art because this form of analysis would give better insight to the interrelations within the data. Motivation to do so would be to improve the user’s understanding of and interaction with the displayed content. Griffin, ¶ [0001], discloses the present invention generally relates to improving a video conference experience and particularly, but not exclusively, to providing video conference participants with additional information regarding the other participants.
Shalunov teaches the visual information element comprising the text-based description of work information between the user and the second individual associated with the contextual information (Shalunov, ¶ [0084] and Fig. 2, discloses that each edge defines a mapping from a set of categories of relationships (family, friends, coworkers, classmates, bridge partners, soccer teammates, etc., as exemplified in the legend) to numeric weights that represent the strengths of those relationships. Examiner interprets that the set of categories of relationships (family, friends, coworkers, classmates, bridge partners, soccer teammates, etc., as exemplified in the legend) between users as claimed visual information element comprising the text-based description of work information between the user and the second individual associated with the contextual information.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a relationship management system of Li and Griffin with the teaching about categories of relationships between users of Shalunov because this social graph offers ways to improve services for dating, finding friends, finding friend-of-friends, professional associates, and people with similar interests (Shalunov, ¶ [0052]).

Regarding claim 2, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches prior to identifying the plurality of individuals associated with an information item relating to a user, querying a workload for one or more information items relating to the user (Li, ¶ [0026], discloses the system for automatic and intelligent relationship management automatically performs various relationship management tasks, such as obtaining electronic communications, tracking mobile events, tracking communications and mobile events within a process, automatically generating suggestions/notifications for users and collaborators, suggesting team members to add as new collaborators to a process, suggesting external contacts to add as relationships to a process, etc.).  

Regarding claim 3, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches querying a workload for one or more information items relating to the user comprises searching an electronic calendaring system for one or more meeting objects (Li, ¶ [0030], discloses electronic communication aggregator of relationship management server utilizes the received user digital identities, and associated authentication credentials, to cull and ingest electronic communications from the various sources identified by the registering user. In one embodiment, electronic communication aggregator accesses the electronic communication systems to obtain electronic communications between the user and potential and/or existing relationship management contacts. For example, electronic communication aggregator utilizes an email address and password to access existing … calendar systems), the one or more meeting objects associated with an upcoming meeting of which the user is an attendee (Li, ¶ [0034], discloses relationship management application may then be used by a user to interact with a relationship management system generated by the relationship management server. In one embodiment, relationship management application is deployed on a mobile device, and is configured to receive one or more relationship management notifications in response to various mobile events. As will be discussed in greater detail below, relationship management application may receive relationship management notifications at the mobile device at the beginning and end of a mobile call event, such as in response to an incoming telephone call or outgoing telephone call. Relationship management application may also receive relationship management notifications at the mobile device before and after of a calendar event, such as scheduled meeting, reminder, etc.).  

Regarding claim 4, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches identifying the plurality of individuals associated with the information item relating to the user comprises identifying plurality of individuals who are potential attendees of the upcoming meeting of which the user is an attendee (It should be noted before a meeting, all invited attendees are potential attendees as they have not yet attended the meeting. Li, ¶ [0058], discloses before a scheduled calendar event occurs, the user is again provided with relevant relationship management information, such as attendees and their associated processes, contact details, etc.).  

Regarding claim 5, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Griffin further teaches querying the organizational graph for activity signals associated with the user and each of the plurality of individuals comprises querying the organizational graph for an edge between the user and each of the plurality of individuals (Griffin, ¶ [0050], discloses an inquiry may be to find any connection between two or more specific attendees. For example, if external attendees from two different organizations are attending the video conference, such an inquiry may reveal if they are somehow connected. In yet another scenario, an inquiry may be to find connections between one or more attendees and anyone in the enterprise. As discussed in the context of the previous scenario, the two external attendees may be selected for the inquiry by the user tapping on display), wherein the edge is a representation of an electronic communication between the user and the individual, a meeting attended by the user and the individual, activity by the individual on an information item produced by the user, or activity by the user on an information item produced by the individual (Griffin, ¶ [0015], discloses the inventor of the present invention has realized that it may be beneficial to not only provide information about the attendees of a video conference, but to provide information about the relationships between the attendees as well. For example, whether or not other attendees are connected in some way; which attendees belong to the same organization; which of the attendees is most senior in the organization, etc.).  

Regarding claim 6, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Griffin further teaches determining that the user does not have an association with the second individual is based on not discovering an edge between the user and the individual (Griffin, ¶ [0029], discloses a dashed line, such as that between nodes 230A and 230C may indicate that the associated attendees are not connected. Alternatively, a dashed line may indicate a degree of connection, i.e. the associated attendees are indirectly connected by a common connection with the attendee associated with node 230B. A third degree of connection may be indicated by a dotted line, and so on. Per the example in FIG. 2, the absence of any lines connecting to node 230D may indicate that none of the other attendees are known to be connected with the attendee associated with node 230D).  

Regarding claim 7, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches querying the organizational graph for activity signals for discovering contextual information associated with the second individual comprises querying the organization graph for at least one of: information items produced by the second individual; colleagues of the second individual; meetings that the second individual is scheduled to attend; and profile information associated with the second individual, wherein the profile information includes information associated with the second individual’s background or experience
 (Li, ¶ [0051], discloses mobile event manager applies the models in order to extract contact information from the user's communication with other users (i.e., names, phone numbers, email addresses, job titles, affiliated companies, web sites, etc.), extract contact details, attendee lists, meeting topics, etc. from calendar events, extract mobile call data from a telephone system record, and perform natural language analysis or other machine learning based analysis on the content of the extracted data. Further, Li, ¶ [0057], discloses mobile event analyzer generates relevant relationship management notifications and/or suggestions prior to calendar events, as well as after the scheduled termination of a calendar event. In order to generate the notifications and/or suggestions for calendar events, mobile event manager periodically accesses the electronic calendars utilizing a user's access credentials, locates scheduled events, and schedules the delivery of pre and post calendar event notifications and suggestions).  

Regarding claim 8, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Griffin further teaches the contextual information comprises information that informs the user that the user does not have a past association with an individual (Griffin, ¶ [0029], discloses meeting service may use at least a portion of the rendered social graph to enhance the video conference taking place in VCS200D. For example, as shown in FIG. 2, there may be a solid line connecting node 230A and node 230B. In such manner meeting service may indicate that these two attendees are connected to each other in some way such as, for example, they are friends in enterprise social network. A dashed line, such as that between nodes 230A and 230C may indicate that the associated attendees are not connected. Alternatively, a dashed line may indicate a degree of connection, i.e. the associated attendees are indirectly connected by a common connection with the attendee associated with node 230B. A third degree of connection may be indicated by a dotted line, and so on. Per the example in FIG. 2, the absence of any lines connecting to node 230D may indicate that none of the other attendees are known to be connected with the attendee associated with node 230D).  

Regarding claim 9, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches generating a visual information element for display to the user comprises generating a content card for display in a content feed (It should be noted the badge or label as noted below is analogous to the content card. Griffin, ¶ [0032], discloses a badge or label may also be superimposed onto the display in order to provide information such as, for example, the seniority of one attendee vis-a-vis another, e.g. if one of the attendees is the CEO).  

Regarding claim 10, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches identifying the plurality individuals associated with an information item relating to a user comprises at least one of: identifying a sender of an electronic communication item to the user; identifying one or more recipients of an electronic communication item of which the user is also a recipient; and identifying one or more producers of a document acted on by the user (Li, ¶ [0031], discloses from the obtained electronic communications, relationship analyzer automatically generates one or more suggestions for the user. In one embodiment, potential contact data can be identified from recipient data in outgoing email messages, social networking posts, VOIP calls, etc., sender data in incoming email messages, social networking posts, VOIP calls, etc. In one embodiment, potential contact data may also be identified within the context of the electronic communication, such as within the text of a message, from specific portions of the text, such as an electronic communication signature extracted from the text, etc.).  

Regarding claim 13, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed. Li further teaches based on the activity signals, determining whether the user has had a recent association with an individual within the past six months (Li, ¶ [0036], discloses the automatic suggestions are generated from machine learning model analysis of the text of a calendar event (i.e., text includes “Weekly meeting with John Doe from Corporation . . . ”).
Griffin teaches: based on to determination that the user has not had a recent association with the individual: querying the organizational graph for activity signals for discovering contextual information associated with the individual,  wherein the contextual information supports generating a text-based description that informs the user that the user has not had a recent association with the individual (It should be noted follows, friends, buddies, etc. all entail a particular user or contact forming a relationship with members of a social network. These formations can correlate to activity data. Griffin, ¶ [0027], discloses it will be appreciated that social graphs are known tools for mapping relationships and characteristics of social network members. The resulting social graph may provide insight as to relationships between the attendees of a video conference. Griffin, ¶ [0056], discloses relationships that are mapped by the social graph for non-current statuses. Further, Griffin, ¶ [0058], discloses meeting service may retrieve relationship data associated with the identified attendees as collated by service); and  4U.S. Patent Application Serial No. 14/788,351 Final Office Action mailed January 23, 2019 Amendment dated March 25, 2019 Atty Docket No. 14917.2591US01/357173.01 
generating a visual information element for display to the user (Griffin, ¶ [0057], discloses reference is now made to FIG. 4 which illustrates social connection visualization process. Process may be performed by meeting service in accordance with embodiments described hereinabove to at least render and present visualizations of social connections between attendees of a video conference. Meeting service may identify attendees of a video conference using, for example, face recognition, voice recognition, site, location and combinations thereof), the visual information element comprising contextual information associated with the individual (Griffin, ¶ [0048], discloses instead of configuring a certain type of relationship to be displayed, e.g. friends, division or work site, a relationship inquiry may search all the information collated by service for any connection between a specific attendee and anyone else in the video conference) that informs the user that the user has not had a recent association with the individual (It should be noted the timing of the past statuses and experiences would indicate the recency or commencement of the common association. Griffin, ¶ [0056], discloses the relationships mapped by social graph renderer may also be based on historical data, i.e. non-current statuses. For example, the profiles of two attendees in enterprise social network may indicate that in the past they both attended the same university or were both previously employed at the same place of employment. System may be configured to display such historical relationships as well).  

Regarding claim 14, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches generating a visual information element for display to the user further comprises including contextual information associated with a non-recent association the user had with the individual (It should be noted the time since the last communication would indicate how long communication has been. This could cover both recent and non-recent associations. Li, ¶ [0036], discloses the relationship management server, in embodiments discussed herein, receives call data and identifies calendar events in order to generate mobile event notifications. In one embodiment, the mobile event notifications may provide one or more of relevant contact information, contact information list membership, process identification associated with a user and the communications between relationships and collaborators within the process, as well as to provides additional intelligence, such as latest communication, time since last communication…).  

Regarding claim 15, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed. Li further teaches displaying the visual information element to the user (At least Li, ¶ [0068, 0072], discloses displaying call event data), wherein displaying the visual information element comprises displaying the visual information element in at least one of: a content feed; an electronic communication item; a meeting request; a notification; and a document (Li, ¶ [0067], discloses processing logic then receives and displays one or more relationship management pre-call notifications related to the call event. In one embodiment, the notifications are relevant to the telephone number extracted from the call event in the context of the relationship management system).  

Regarding claim 16, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed. Li further teaches prior to displaying the visual information element to the user, receiving an indication of a triggering event, the triggering event including a predetermined time interval prior to an event associated with the information item relating to the user or a proximity to a location associated with the information item relating to the user (Li, ¶ [0068], discloses the transmission of the call event data, as well as the receipt and display of the relationship management system notifications occurs before the call is accepted (i.e., before a user answers a telephone call), or before a call is placed (i.e., before the user commands phone to place the call). Thus, useful information that is relevant to one or more relationship management processes is obtained and presented to a user before a user commits to a telephone call. The information is invaluable to the user by providing the user with a context, contact information, and other relationship management information, prior to accepting/placing a call).  

Claim 17 is rejected under the same rationale as claim 1. Li also teaches a system for identifying and contextualizing an individual in an organization (Li, ¶ [0041], discloses an electronic communications system and a relationship management system), comprising: 
one or more processors for executing programmed instructions (Li, ¶ [0098], discloses the system further comprises a random access memory (RAM) or other volatile storage device (referred to as memory), coupled to bus for storing information and instructions to be executed by processor); 
memory, coupled to the one or more processors, for storing program instruction steps for execution by the computer processor (Li, ¶ [0098], discloses main memory also may be used for storing temporary variables or other intermediate information during execution of instructions by processor. The system also comprises a read only memory (ROM) and/or static storage device coupled to bus for storing static information and instructions for processor, and a data storage device such as a magnetic disk or optical disk and its corresponding disk drive); 
a contextualizing engine (Li, FIG. 2B, discloses a relationship management server comprising machine learning model) comprising:  5U.S. Patent Application Serial No. 14/788,351 Final Office Action mailed January 23, 2019 Amendment dated March 25, 2019 Atty Docket No. 14917.2591US01/357173.01 
an analysis component operable to identify one or more individuals associated with an information item relating to a user (Li, ¶ [0031], discloses techniques can be deployed by the relationship analyzer to identify potential contacts, and data associated with the potential contacts from, for example, the signature within the text of a communication. In one embodiment, the potential contact data may be present to a user as a suggestion to add the potential contact as an actual contact within the relationship management system created for the user); 
a graph interface component (Li, FIG. 2B, element 245, discloses a mobile RM application comprising a graphical user interface and a communication interface. Also, FIG. 2B, element 262, discloses an application communication interface).

Regarding claim 18, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed. Li further teaches a query component operable to query a workload for one or more information items relating to the user prior to identifying one or more individuals associated with the information item relating to the user (Li, ¶ [0026], discloses the system for automatic and intelligent relationship management automatically performs various relationship management tasks, such as obtaining electronic communications, tracking mobile events, tracking communications and mobile events within a process, automatically generating suggestions/notifications for users and collaborators, suggesting team members to add as new collaborators to a process, suggesting external contacts to add as relationships to a process, etc.).  

Regarding claim 19, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed and Li further teaches in querying a workload for one or more information items relating to the user, the query component is operable to search an electronic calendaring system for one or more meeting objects (Li, ¶ [0030], discloses electronic communication aggregator of relationship management server utilizes the received user digital identities, and associated authentication credentials, to cull and ingest electronic communications from the various sources identified by the registering user. In one embodiment, electronic communication aggregator accesses the electronic communication systems to obtain electronic communications between the user and potential and/or existing relationship management contacts. For example, electronic communication aggregator utilizes an email address and password to access existing … calendar systems), the one or more meeting objects associated with an upcoming meeting of which the user is an attendee (Li, ¶ [0034], discloses relationship management application may then be used by a user to interact with a relationship management system generated by the relationship management server. In one embodiment, relationship management application is deployed on a mobile device, and is configured to receive one or more relationship management notifications in response to various mobile events. As will be discussed in greater detail below, relationship management application may receive relationship management notifications at the mobile device at the beginning and end of a mobile call event, such as in response to an incoming telephone call or outgoing telephone call. Relationship management application may also receive relationship management notifications at the mobile device before and after of a calendar event, such as scheduled meeting, reminder, etc.); and 
in identifying one or more individuals associated with the information item relating to the user, the analysis component is operable to identify one or more individuals who are potential attendees of the upcoming meeting of which the user is an attendee (It should be noted before a meeting, all invited attendees are potential attendees as they have not yet attended the meeting. Li, ¶ [0058], discloses before a scheduled calendar event occurs, the user is again provided with relevant relationship management information, such as attendees and their associated processes, contact details, etc.).  

Claim 20 is rejected under the same rationale as claim 1. Li also teaches one or more nonvolatile computer readable storage media residing in memory (Li, ¶ [0023], discloses a computer program may be stored in a computer readable storage medium, such as, but not limited to, any type of disk including floppy disks, optical disks, CD-ROMs, and magnetic-optical disks, read-only memories (ROMs), random access memories (RAMs), EPROMs, EEPROMs, magnetic or optical cards, or any type of media suitable for storing electronic instructions), storing computer-usable instructions (Li, ¶ [0023], discloses this apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer) that, when used by one or more6U.S. Patent Application Serial No. 14/788,351 Final Office Action mailed January 23, 2019Amendment dated March 25, 2019Atty Docket No. 14917.2591US01/357173.01computing devices, cause the one or more computing devices to perform a method for identifying and contextualizing an individual in an organization (Li, ¶ [0041], discloses the user system, mobile device, relationship management server, and electronic communication system may be coupled to a network and communicate with one another using any of the standard protocols for the exchange of information. In one embodiment, mobile device is coupled with network via a wireless connection, such as a cellular telephone connection, wireless fidelity connection, etc. Li, ¶ [0033], discloses relationship analyzer may additionally analyze the electronic communications obtained by electronic communications aggregator to automatically determine a process associated with a user and one or more of the user's contacts. For example, if communications between a user and John Doe frequently use words indicative of a sale of a product, electronic communications aggregator may automatically suggest a sales process be started, and that contacts (such as John Doe) be added as relationships within the process.), the method comprising: 
querying an electronic calendar associated with a user for a meeting object associated with an upcoming meeting of which the user is an attendee (Li, ¶ [0034], discloses relationship management application may also receive relationship management notifications at the mobile device before and after of a calendar event, such as scheduled meeting, reminder, etc. Li, ¶ [0036], discloses the relationship management server, in embodiments discussed herein, receives call data and identifies calendar events in order to generate mobile event notifications. In one embodiment, the mobile event notifications may provide one or more of relevant contact information, contact information list membership, process identification associated with a user and the communications between relationships and collaborators within the process, as well as to provides additional intelligence, such as latest communication, time since last communication, who contacted a relationship within a process, which team member should follow up with a relationship, etc.); 
identifying one or more potential meeting attendees of the upcoming meeting (Li, ¶ [0051], discloses an attendee list).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Griffin, in view of Shalunov, and further in view of Dunn (U.S. Patent Application Publication, US 20130091149).
Regarding claim 11, the modification of Li, Griffin and Shalunov teaches the claimed invention substantially as claimed.
The modification of Li, Griffin and Shalunov does not explicitly teach: calculating a weight associated with an edge between the user and the first individual; and 
if the calculated edge weight is below a predetermined threshold, determining that the user as having a distant working relationship with the individual.  
However, Dunn teaches: calculating a weight associated with an edge between the user and the first individual (Dunn, ¶ [0371], discloses when the identified number of users is greater than or equal to the threshold, in which one or more criteria can be applied to determine relevance measures of the respective users identified. Weights can be applied to prioritize certain criteria that are more important than other criteria and thus generate a ranking of the identified users. Further, Dunn, ¶ [0384], discloses it can be desirable in some settings to identify users who are connected to certain records of interest. For example, it may be desirable to weigh more heavily an identified user who is following a particular user or account rather than a user who is only following a lead or opportunity. Users who are following contacts or accounts with a parent company may be weighted more heavily than users who are following contacts or accounts with a subsidiary of the parent company); and 
if the calculated edge weight is below a predetermined threshold, determining that the user as having a distant working relationship with the individual (Dunn, ¶ [0379-0385], discloses any given contact, stored as a record a CRM environment, can have any number of other users designated as friends of or followers to those contacts. As such users can be identified using criterion. Applying weights to criteria where some are weighted more heavily than others –based on a relationship to a record (i.e. users, contacts, documents, etc.). Criteria can include designations of any persons such as other users of an online social neatwork, where friends of such persons or other users otherwise associated with such designated persons are to be identified. Designated relationships with other persons in an organization or online social network can be specified. Weights are assigned to criterion, and weights can be beneficial to identify some users as more relevant than others. It can be desirable in some settings to identify users who are connected to certain records of interest. It should be noted if the relevance measure for a user after the criteria, which are weight-based, are applied does not place the user in the top 20, the user would not be returned in the list. Thus, the user would be identified as being not as relevant to the record based on the criteria).  
	The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art to modify the teachings of Li, Griffin and Shalunov, with the teachings of Dunn, to identify relationships based on a ranking technique. Modification would have been obvious to one of ordinary skill in the art because various relationship networks can contain a vast amount of users, and ranking users would provide the most relevant associations within the network. Motivation to do so would be to save time by quickly identifying the most relevant users. Dunn, ¶ [0371], discloses when the identified number of users is greater than or equal to the threshold, in which one or more criteria can be applied to determine relevance measures of the respective users identified. Weights can be applied to prioritize certain criteria that are more important than other criteria and thus generate a ranking of the identified users.

Regarding claim 12, the modification of Li, Griffin, Shalunov, and Dunn teaches the claimed invention substantially as claimed and Griffin further teaches based on determining that the user has a distant working relationship with the first individual: 
querying the organizational graph for activity signals associated with the individual for discovering contextual information associated with the first individual, wherein the contextual information supports generating a text-based description that informs the user that the user has been identified as having a distant working relationship with the first individual (Griffin, ¶ [0029], discloses some attendees may be from other organizations and/or may not have actually been invited to the video conference. In such cases, there may be insufficient information in attendee directory to successfully identify each attendee. Griffin, ¶ [0036], discloses if the attendee is not from among the invited attendees, it may be necessary to search an enterprise directory of hundreds or thousands of candidates, greatly reducing the confidence of any match. Griffin, ¶ [0041], discloses system may also support the use of private profile information to identify attendees. For example, it will be appreciated that some or all of the identified attendees may be associated with the enterprise of system, i.e. they may be employees of the organization operating system. In accordance with some embodiments of the present invention, these associated attendees may permit service to use their account name and password to broaden the search for unidentified attendees. For example, the account name and password may be entered into attendee directory and/or enterprise social network with access granted to service. When seeking to identify unidentified attendees, service may use these account names and passwords to access the private profiles of the identified attendees to search for more characteristics that may be used to identify other attendees); and 
generating a visual information element for display to the user (Griffin, ¶ [0057], discloses reference is now made to FIG. 4 which illustrates social connection visualization process. Process may be performed by meeting service in accordance with embodiments described hereinabove to at least render and present visualizations of social connections between attendees of a video conference. Meeting service may identify attendees of a video conference using, for example, face recognition, voice recognition, site, location and combinations thereof), the visual information element comprising the text-based description (Griffin, ¶ [0048], discloses instead of configuring a certain type of relationship to be displayed, e.g. friends, division or work site, a relationship inquiry may search all the information collated by service for any connection between a specific attendee and anyone else in the video conference) that informs the user that the user has been identified as having a distant working relationship with the individual (It should be noted the timing of the past statuses and experiences would indicate the recency or commencement of the common association. Griffin, ¶ [0056], discloses the relationships mapped by social graph renderer may also be based on historical data, i.e. non-current statuses. For example, the profiles of two attendees in enterprise social network may indicate that in the past they both attended the same university or were both previously employed at the same place of employment. System may be configured to display such historical relationships as well).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatia et al. (20160179965) discloses that social networking or media tool may include computer components that implement social network or media web sites or the like and allow users to register and to share information via the web sites or the like with others, for example, connect to other users and communicate data such as text and/or media.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162                  

June 13, 2022